Citation Nr: 0519535	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.  

2.  Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty during World War II.  He 
was in beleaguered status from December 1941 to May 1942; 
missing status for three days in May 1942; was a prisoner-of-
war (POW) from May 1942 to January 1943; no-casualty status 
from January 1943 to July 1944; had recognized Guerilla 
Service from August 1944 to May 1945; and was in the Regular 
Philippine Commonwealth Army from May 1945 to April 1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in April 1995.  The Certificate of Death 
lists the cause of death as acute myocardial infarction, with 
the antecedent cause listed as complete heart block and the 
underlying causes are listed as atherosclerotic heart disease 
and diabetes mellitus.  

2.  The veteran was a prisoner of war.

3.  Atherosclerotic heart disease contributed to cause the 
veteran's death.  

4.  The veteran served with the Recognized Guerrillas from 
August 1944 to May 1945 and the Regular Philippine 
Commonwealth Army from May 1945 to April 1946.  

5.  The veteran's service in the Recognized Guerilla and in 
the Regular Philippine Commonwealth Army occurred before July 
1, 1946.


CONCLUSIONS OF LAW

1.  Heart disease contributed substantially or materially to 
the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2004).

2.  Basic eligibility for VA death pension benefits is not 
established.  38 U.S.C.A. §§ 107(a), 1521, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

Initially, the Board notes that in the instant case, the 
veteran's claim is being granted.  As such, any deficiencies 
in regard to service connection for the cause of death with 
regard to VCAA are harmless and nonprejudicial.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury, which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including arteriosclerosis, diabetes mellitus if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the case of a veteran who is a former POW, certain 
diseases which become manifest to a degree of at least 10 
percent at any time after active service, shall be considered 
to have been incurred in or aggravated by service, 
notwithstanding that there is no record of such disease 
during the period of service.  Recent changes to the 
applicable regulation provide as follows:

38 C.F.R. § 3.309 Disease subject to presumptive service 
connection.

(c) Diseases specific as to former prisoners of war.  
(1) If a veteran is a former prisoner of war, the 
following diseases shall be service connected if 
manifest to a degree of disability of 10 percent or more 
at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of Sec. 3.307 are also 
satisfied.  Psychosis; Any of the anxiety states; 
Dysthymic disorder (or depressive neurosis); Organic 
residuals of frostbite, if it is determined that the 
veteran was interned in climatic conditions consistent 
with the occurrence of frostbite.  Post-traumatic 
osteoarthritis; Atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive 
heart disease) and their complications (including 
myocardial infarction, congestive heart failure, 
arrhythmia; Stroke and its complications.  (2) If the 
veteran:  (i) Is a former POW and; (ii) Was interned or 
detained for not less than 30 days, the following 
diseases shall be service connected if manifest to a 
degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service 
even though there is no record of such disease during 
service, provided the rebuttable presumption provisions 
of Sec. 3.307 are also satisfied:  Avitaminosis; 
Beriberi (including beriberi heart disease); Chronic 
dysentery; Helminthiasis; Malnutrition (including optic 
atrophy associated with malnutrition); Pellagra; Any 
other nutritional deficiency; Irritable bowel syndrome; 
Peptic ulcer disease; Peripheral neuropathy except where 
directly related to infectious causes; Cirrhosis of the 
liver.

The POW presumption can be rebutted where there is 
affirmative evidence to the contrary of intercurrent injury 
or disease.  38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. §§ 
3.307 3.309(c) (2004).

In this case, the veteran's heart was noted to be normal at 
separation in 1946.  He was a prisoner of war.  A private 
medical record, received in May 2002, notes the veteran had 
been hypertensive for about 28 years.  A myocardial 
infarction in 1993 and three heart attacks in 1994 were 
noted.  The records show that his heart disease manifested to 
a degree greater than 10 percent disabling during his 
lifetime.  The Certificate of Death shows that myocardial 
infarction was the cause of death and artherosclerotic heart 
disease contributed to cause death.  

Myocardial infarction is included under the definition of 
atherosclerotic heart disease, and atherosclerotic heart 
disease is a presumptive disease for POW's under the recent 
regulatory amendment.  The evidence tends to establish that 
this former prisoner of war developed heart disease, 
including atherosclerotic heart disease with a myocardial 
infarction, and that these conditions contributed to death.  
Accordingly, the Board finds that the evidence supports 
granting service connection for the cause of the veteran's 
death.  See 38 C.F.R. § 3.309(c), 3.312 (2004).

II.  Death Pension Benefits

As noted, there has been a significant change in the law with 
the enactment of the VCAA.  There are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that the notice and duty to assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

Nevertheless, the appellant was notified of VCAA.

The appellant asserts that she should be awarded death 
pension benefits based on the veteran's service.  

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
on service during a period of war.  See 38 U.S.C.A. § 
1541(a).  The term veteran means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a).  

In effect, those persons with such service are not entitled 
to VA disability pension benefits.  See Cacalda v. Brown, 9 
Vet. App. 261, 264 (1996).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  See Duro; see also Venturella v. Gober, 10 
Vet. App. 340, 341- 42 (1997) (embracing the holding in 
Duro).  Further, "service department findings are binding on 
VA for purposes of establishing service in the U.S. Armed 
forces."  Duro and Venturella, both supra; see also Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).

The appellant had recognized Guerilla Service from August 
1944 to May 1945; and was in the Regular Philippine 
Commonwealth Army from May 1945 to April 1946.  

In this case, the veteran's service, as noted, occurred 
before July 1, 1946.  The only verified service for VA 
benefits purposes occurred prior to July 1, 1946.  Thus, the 
veteran's service falls into the service period that has been 
deemed not to be active military service, and thus the 
appellant is not entitled to non-service- connected pension.  
See 38 U.S.C.A. § 107(a); Cacalda, 9 Vet. App. at 265-66.

While recognized military service is qualifying service to be 
considered for certain VA benefits as noted above, such 
service does not make his surviving spouse eligible for death 
pension benefits.  See Cacalda.  As the veteran's recognized 
service does not confer eligibility for non-service-connected 
death pension benefits,

The appellant's claim must be denied as a matter of law.  See 
Sabonis.







ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to death pension benefits is denied.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


